


Exhibit 10.7

 

Employment Agreement

 

This Employment Agreement is made and entered into this 15th  day of March, 2014
by and between Nortech Systems, Incorporated, a Minnesota corporation
(hereinafter called “Nortech”) and  Richard G. Wasielewski (hereinafter called
“Wasielewski”).

 

Recitals

 

The parties recite and declare:

 

A.                                     Nortech is engaged in the business of
manufacturing wire harnesses, cable and electromechanical assemblies, printed
circuit board assemblies and higher level assemblies for a wide range of
commercial and defense industries.

 

B.                                     Wasielewski is currently employed by
Nortech as President and Chief Executive Officer.

 

C.                                    Nortech desires to continue to employ
Wasielewski as its President and CEO on terms and covenants, and conditions set
forth in this Employment Agreement.

 

For the reasons set forth above and in consideration of the mutual promises and
agreements set forth herein, Wasielewski and Nortech agree as follows:

 

1.                                     Employment. Nortech hereby employs
Wasielewski on a full-time basis as President and Chief Executive Officer of
Nortech. Wasielewski shall have duties assigned consistent with his position.

 

2.                                     Time Effort Duties. Wasielewski agrees
that he will, at all times, faithfully and diligently perform all of the duties
of the position of President and Chief Executive Officer for Nortech.

 

3.                                     Term. The term of this Agreement shall be
for a period of 24 months, commencing March 15, 2014 and terminating March 14th,
2016. This Agreement will renew itself at the end of that time for an additional
12 months unless either party gives written notice one hundred eighty (180) days
prior to March 14th, 2016 of intent to amend or terminate this Agreement.

 

4.                                     Compensation. Nortech shall pay
Wasielewski the following compensation:

 

a.)                                  A base salary of $264,500.00 per year. Such
salary is subject to an annual escalator in accordance with Nortech’ s executive
pay schedule during the time of this Agreement.

 

b.)                                  Participation in any short or long term
incentive plan for which Nortech determines Wasielewski is eligible.

 

--------------------------------------------------------------------------------


 

c.)                                   Participation in all of Nortech’s
qualified benefit plans and any executive benefit or perquisite for which
Nortech determines Wasielewski is eligible. (See Exhibit I for details)

 

5.                                     Expenses. Nortech shall reimburse
Wasielewski for all reasonable and customary expenses incurred in the
performance of his duties in accordance with Nortech’s policy.

 

6.                                     Illness or Incapacitv. If Wasielewski
becomes unable to perform his duties due to illness or incapacity during the
time of this Agreement, his compensation, as set out in Section 4, shall be
continued for a period of 24 months.

 

7.                                     Termination bv Wasielewski. This
Agreement may be terminated by Wasielewski on giving 180 days advance written
notice to Nortech. In this event, Nortech shall pay compensation prorated to
this date of termination, accrued personal leave time, and other fringe benefit
plans in which Wasielewski is a participant. After such payment is made, Nortech
shall have no further financial obligation to Wasielewski pursuant to this
Agreement.

 

8.                                  Termination by Nortech.

 

a.)                                  Nortech may terminate Wasielewski’s
employment under this Agreement at any time and without notice if due to
Wasielewski’s illegal conduct. In this event, Nortech shall pay compensation
prorated to the date of termination, accrued personal leave time, and other
benefits as provided by the Nortech fringe benefit plans. After such payment is
made, Nortech shall have no further financial obligation to Wasielewski pursuant
to this Agreement.

 

b.)                                 Nortech may terminate Wasielewski’s
employment under this Agreement at any time and without notice. If this
termination is other than as specified in Section 8( a) of this Agreement,
Wasielewski will receive severance compensation equal to his base salary and
bonus at the time of termination for a period of 12 months or balance of
contract term, whichever is greater. Wasielewski will continue to participate in
all of Nortech’s fringe benefit programs in which he was participating at the
time of termination for 12 months or balance of contract term, whichever is
greater. The severance payment will not be offset by any income earned should
Wasielewski secure new employment during the severance period.

 

9.                                     Death. If Wasielewski should die during
the term of this Agreement or any extension thereof, Nortech shall pay to
Wasielewski’s estate the compensation which otherwise would be payable to
Wasielewski up to the end of the month in which his death occurred. Said
compensation shall include any, and all, accrued personal leave time and other
benefits as provided by the fringe benefit plans in which Wasielewski is a
participant. After such payment, Nortech shall have no further obligation to
Wasielewski’s estate pursuant to this Agreement.

 

to.                                 Noncompetition Covenant. Wasielewski agrees
that, in addition to any other limitation contained in this Agreement, that if
he initiates the termination of employment, for a period of one (1) year
immediately following the termination of his employment under this Agreement,
Wasielewski will not, anywhere in the United States or Mexico, directly or
indirectly, engage in, or in any manner be connected with or employed by, as an
individual, partner, agent, officer, director, or stockholder of any firm,
corporation,

 

--------------------------------------------------------------------------------


 

person, or other entity in any business similar to Nortech’s business.
Wasielewski specifically acknowledges receipt and adequacy of consideration and
reasonableness of the time and distance provisions of this noncompetition
covenant.

 

11.                             Solicitation After Termination. Wasielewski
agrees that, in addition to any other limitation contained in this Agreement,
regardless of the circumstances of the termination of employment (other than
termination resulting from termination of Wasielewski by the Company or
expiration of the term of this Agreement), for a period of one (1) year
immediately following the termination of his employment under this agreement,
Wasielewski will not, on behalf of himself or on behalf of any other person,
firm, corporation, or other entity, call on any of the customers of Nortech for
the purpose of soliciting and/or providing to any of such customers any of
Nortech’s products; nor will he, in any way, directly or indirectly, for
himself, or on behalf of any other person, firm, corporation, or other entity,
solicit, divert, or take away any customer or employee.

 

12.                              Use of Confidential Information. Wasielewski
agrees that, in addition to any other limitation contained in this Agreement,
regardless of the circumstances of the termination of employment, he will not
communicate to any person, firm, corporation, or other entity any information
relating to customer lists, records, costs, prices, nor any confidential data,
information, knowledge, or secrets that Wasielewski might from time to time
acquire with respect to the business.

 

13.                           Communications To Nortech.

 

a.)                                 From the time this Agreement commences until
the termination of this Agreement, Wasielewski shall communicate and channel to
Nortech all knowledge, business, and customer contacts and any other matters of
information that could concern or be in any way beneficial to the business of
Nortech, whether acquired by Wasielewski before or during the term of this
Agreement; provided, however, that nothing under this Agreement shall be
construed as requiring such communications where the information is lawfully
protected from disclosure as a trade secret of a third party.

 

b.)                                 Any such information communicated to Nortech
as stated above shall be and remain the property ofNortech, in spite of the
subsequent termination of this Agreement.

 

14.                              Binding Effect. This Agreement shall be binding
on and inure to the benefit of any successor or successors of Nortech and the
personal representatives of Wasielewski.

 

15.                              Governing Law. It is agreed that this Agreement
shall be governed by, construed, and enforced in accordance with the laws of the
State of Minnesota.

 

16.                              Entire Agreement. This agreement shall
constitute the entire Agreement between the parties, and any prior understanding
or representation of any kind preceding the date of this Agreement shall not be
binding upon either party except to the extent incorporated in  this Agreement.

 

--------------------------------------------------------------------------------


 

17.                              Modification. Any modification of this
Agreement or additional obligation assumed by either party in connection with
this Agreement shall be binding only if evidenced in writing signed by each
party or an authorized representative of each party.

 

18.                              No Waiver. The failure of either party to this
Agreement to insist upon the performance of any of the terms and conditions of
this Agreement. or the waiver of any breach of any of the terms and conditions
of this Agreement, shall not be construed as thereafter waiving any such terms
and conditions, but the same shall continue and remain in full force and effect
as if no such forbearance or waiver had occurred.

 

19.                              Notices. Any notice provided for or concerning
this Agreement shall be in writing and shall be deemed sufficiently given when
delivered in person, or when sent by certified or registered mail if sent to the
address of each party as follows:

 

To Wasielewski:

 

Richard G. Wasielewski

Nortech Systems Inc.

Suite 201

1120 Wayzata Blvd E

Wayzata, MN 55391

 

To Nortech:

 

Kenneth Larson

7400 Metro Boulevard, Suite 100

Edina, MN 55439 (or any subsequent change of address.)

 

20.                              Attorney Fees. In the event any action is filed
by either party with relation to this Agreement, Nortech will be responsible for
reasonable attorney fees for Wasielewski.

 

21.          Severability. If any provision, paragraph, or subparagraph of this
Agreement is adjudged by any court to be void or unenforceable, in whole or in
part, this adjudication shall not affect the validity of the remainder of the
Agreement, including any other provision, paragraph, or subparagraph. Each
provision, paragraph, and subparagraph of this Agreement is separable from every
other provision, paragraph, and subparagraph and constitutes a separate and
distinct covenant.

 

IN WITNESS WHEREOF, each party of this Employment Agreement has caused it to be
executed at Wayzata, Minnesota the date indicated below.

 

 

NORTECH SYSTEMS, INCORPORATED

 

 

 

 

 

By

 

 

 

Kenneth Larson

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

By

 

 

 

Richard G. Wasielewski

 

 

President and CEO

 

--------------------------------------------------------------------------------


 

Exhibit I

 

· Executive Perquisites

 

·                  Participation in Nortech Benefits Programs

·                  Participation in the Principal Executive Bonus Program.

·                  Participation In Nortech’ Equity Rights Plan.

·                  A 24 month employment contract (renewing for 12 months
automatically for 12 months unless 180 day notice is given).

·                  Club dues (up to annual cap of $1500)

·                  Change of Control Agreement.

·                  Stock Options (If a new plan is approved).

·                  Tax planning and return preparation (up to $2500 annually).

·                  Annual Physical at the Mayo Clinic.

·                  Auto Allowance of $650 per month

·                  Auto insurance reimbursement

·                  Cell phone allowance

·                  Home office internet expense.

 

--------------------------------------------------------------------------------
